PER CURIAM.
This is an appeal from an order entered pursuant to the mandate previously issued in In the Interest of T.S., 471 So.2d 543 (Fla. 1st DCA 1985). By way of a motion to relinquish jurisdiction, the appellee, Department of Health and Rehabilitative Services, asserted that the order giving rise to the present appeal is virtually, and substantively, identical to the previously reversed order. On consideration of the motion to relinquish jurisdiction, appellee was ordered to show cause why the motion should not be construed as a confession of error. In response, appellee concedes that the motion to relinquish jurisdiction should be construed as a confession of error.
Accordingly, the appealed order is reversed.
BOOTH, C.J., and MILLS and THOMPSON, JJ., concur.